                   Case 2:18-cv-05459-JS-ST Document 70-2 Filed 04/09/21 Page 1 of 2 PageID #: 2168
                                    Summary of Nutra Pharma Shares Issued to Investors and for Services
                                                 May 1, 2015 through December 31, 2015

                                                                                     Shares Issued   Date on       Shares
                                                     Date (s) of                      Since Prior     Prior     Outstanding
Issuance                               Shares       Counterparty        Agreement     Form 10-Q       Form       as of Prior   Percentage
  Date        Recipient of Shares      Issued        Signature            Type       (Cumulative)     10-Q      Form 10-Q       Increase
6/10/15     MACDONALD, MICHAEL          833,333         5/19/15         Investment         833,333    5/19/15     39,738,722     2.10%
6/10/15          MACEK, TOM             700,000    5/22/15 & 5/27/15    Investment       1,533,333    5/19/15     39,738,722     3.86%
6/10/15    CASTALDO, CHRISTOPHER        200,000         5/19/15          Services        1,733,333    5/19/15     39,738,722     4.36%
6/16/15        STORTI, THOMAS            83,330          6/9/15         Investment       1,816,663    5/19/15     39,738,722     4.57%
6/16/15      DARATONY, THOMAS            42,000         6/12/15         Investment       1,858,663    5/19/15     39,738,722     4.68%
6/16/15       SCHOCK, JEFFREY           100,000         6/12/15         Investment       1,958,663    5/19/15     39,738,722     4.93%
6/24/15       BARBEE, CHARLES            15,000         6/19/15         Investment       1,973,663    5/19/15     39,738,722     4.97%
6/24/15       HARDY, DOUGLAS            150,000         6/19/15         Investment       2,123,663    5/19/15     39,738,722     5.34%
6/24/15       KERNEN, KENNETH           300,000         6/11/15         Investment       2,423,663    5/19/15     39,738,722     6.10%
6/24/15     MACDONALD, MICHAEL          500,000         6/19/15         Investment       2,923,663    5/19/15     39,738,722     7.36%
6/24/15         SCHIFKO, PAUL            40,000         6/17/15         Investment       2,963,663    5/19/15     39,738,722     7.46%
 7/2/15         KOCH, WILLIAM         1,000,000         6/23/15         Investment       3,963,663    5/19/15     39,738,722     9.97%
 7/2/15       HOLDAN, WALTER            416,667         6/30/15         Investment       4,380,330    5/19/15     39,738,722    11.02%
 7/2/15           EISEN, PAUL           350,000         6/19/15         Investment       4,730,330    5/19/15     39,738,722    11.90%
 7/2/15         LUCAS, JOSEPH           200,000         6/25/15         Investment       4,930,330    5/19/15     39,738,722    12.41%
 7/2/15          MACEK, TOM             300,000         6/28/15         Investment       5,230,330    5/19/15     39,738,722    13.16%
 7/2/15         SCHAAF, JAMES           333,334         6/30/15         Investment       5,563,664    5/19/15     39,738,722    14.00%
 7/2/15        HUTTON, DAVID            250,000         6/30/15         Investment       5,813,664    5/19/15     39,738,722    14.63%
 7/2/15        RHODES, STEVEN           400,000         6/26/15         Investment       6,213,664    5/19/15     39,738,722    15.64%
 7/2/15        KAHLE, RONALD            500,000         6/12/15         Investment       6,713,664    5/19/15     39,738,722    16.89%
 7/2/15          STACY, JOHN            666,667         6/30/15         Investment       7,380,331    5/19/15     39,738,722    18.57%
7/13/15         HARRELL, STAN           250,000         6/30/15         Investment       7,630,331    5/19/15     39,738,722    19.20%
7/13/15       SCHAAF, GORDON            334,000         6/30/15         Investment       7,964,331    5/19/15     39,738,722    20.04%
7/13/15        NEITZEL, DAVID           166,667         6/30/15         Investment       8,130,998    5/19/15     39,738,722    20.46%
8/26/15         THOMAS, JANE            166,667         6/30/15         Investment         166,667    8/18/15     65,047,754     0.26%
8/26/15     RUTIGLIANO, MICHAEL          83,334          7/7/15         Investment         250,001    8/18/15     65,047,754     0.38%
8/26/15     BENEDETTO, MICHAEL          166,667         6/30/15         Investment         416,668    8/18/15     65,047,754     0.64%
8/26/15        LEMELMAN, NEIL           500,000          8/1/15          Services          916,668    8/18/15     65,047,754     1.41%
8/26/15        MCMANUS, SEAN            750,000          8/1/15          Services        1,666,668    8/18/15     65,047,754     2.56%
8/26/15          GOLOB, GARY             30,000         7/29/15         Investment       1,696,668    8/18/15     65,047,754     2.61%
9/21/15         KOCH, WILLIAM         1,000,000         8/28/15         Investment       2,696,668    8/18/15     65,047,754     4.15%
9/21/15        RHODES, STEVEN           300,000          9/9/15         Investment       2,996,668    8/18/15     65,047,754     4.61%
9/21/15        ANTAKLI, JEHAD           100,000          9/3/15         Investment       3,096,668    8/18/15     65,047,754     4.76%

                                                                Page 1 of 2
                      Case 2:18-cv-05459-JS-ST Document 70-2 Filed 04/09/21 Page 2 of 2 PageID #: 2169
                                            Summary of Nutra Pharma Shares Issued to Investors and for Services
                                                         May 1, 2015 through December 31, 2015

                                                                                                  Shares Issued     Date on        Shares
                                                               Date (s) of                         Since Prior       Prior      Outstanding
Issuance                                       Shares         Counterparty         Agreement       Form 10-Q         Form        as of Prior   Percentage
  Date           Recipient of Shares           Issued          Signature             Type         (Cumulative)       10-Q       Form 10-Q       Increase
 9/21/15           WEAR, JOHN                   833,333            9/8/15          Investment         3,930,001      8/18/15      65,047,754     6.04%
 9/21/15        ARNOLD, JEFFREY                  44,000            9/5/15          Investment         3,974,001     8/18/15       65,047,754     6.11%
 9/21/15          DANIEL, PAUL                  200,000           8/12/15          Investment         4,174,001      8/18/15      65,047,754     6.42%
 9/25/15        BARTLEY, MARK                   200,000           9/22/15           Services          4,374,001      8/18/15      65,047,754     6.72%
 9/28/15         LUCAS, JOSEPH                  250,000           9/28/15           Services          4,624,001      8/18/15      65,047,754     7.11%
 9/28/15          COSTA, LANCE                  300,000           9/28/15           Services          4,924,001      8/18/15      65,047,754     7.57%
11/19/15      FAIRMONT ADVISORS                 110,000          10/13/15           Services          5,034,001      8/18/15      65,047,754     7.74%
11/19/15      THE BREWER GROUP                1,000,000          10/15/15           Services          6,034,001      8/18/15      65,047,754     9.28%
11/23/15        RHODES, STEVEN                  500,000    10/08/15 & 10/26/15     Investment           500,000     11/20/15      76,391,590     0.65%
11/23/15           WEAR, JOHN                   100,000           10/2/15          Investment           600,000     11/20/15      76,391,590     0.79%
11/23/15          DANIEL, PAUL                  210,000          10/26/15          Investment           810,000     11/20/15      76,391,590     1.06%
11/23/15         LUCAS, JOSEPH                   70,000           10/8/15          Investment           880,000     11/20/15      76,391,590     1.15%
11/23/15         KAHLE, RONALD                  500,000           9/12/15          Investment         1,380,000     11/20/15      76,391,590     1.81%
11/23/15      CHERNEY, BRADLEY                   83,334          10/13/15          Investment         1,463,334     11/20/15      76,391,590     1.92%
11/23/15       MCMANUS, THOMAS                   16,667          10/19/15          Investment         1,480,001     11/20/15      76,391,590     1.94%
11/23/15       KOWALSKI, BRENT                  150,000          10/20/15          Investment         1,630,001     11/20/15      76,391,590     2.13%
11/23/15        BRADLEY, JAMES                  100,000          10/30/15          Investment         1,730,001     11/20/15      76,391,590     2.26%

Sources:

Plaintiff’s Second Requests for Admission to Defendant Nutra Pharma Corporation dated March 6, 2020, along with Nutra Pharma’s responses
   dated April 7, 2020

Transfer Activity Report prepared by Standard Registrar and Transfer Company, Inc., for the period January 1, 2010, through March 22, 2016
   (SEC-NUTRA-000106408–106519)

Investor subscription agreements, purchaser questionnaires, and evidence of payment (NUTRA002429-2835)

Consulting agreements (SEC-NUTRA-000014434–14771; 105844–1058530)

Nurtra Pharma Forms 10-Q filed on May 19, 2015, August 18, 2015, and November 23, 2015




                                                                           Page 2 of 2
